Citation Nr: 0639037	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  95-02 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976 and from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.  The Board remanded the claim to the RO in 
January 2004 for further development and consideration.  


FINDINGS OF FACT

1.  The evidence does not establish the presence of 
degenerative disc disease of the lumbar spine until many 
years after service nor does it establish that it is related 
to service in any way.

2.  The evidence does not establish the presence of 
hypertension until many years after service nor does it 
establish that it is related to service in any way.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

As required by the 38 U.S.C.A. § 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The initial agency decision was made many years prior to the 
enactment of 38 U.S.C.A. § 5103(a) and therefore, it was not 
possible to provide proper notification before initial 
adjudication.  

Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, in May 2003, June 2004, and February 2005.  The 
veteran was not, however, provided with notice of the type of 
evidence necessary to establish the degree of severity or an 
effective date for the issues on appeal.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on this issue, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As the veteran's claims are 
denied, no analysis of the severity of the conditions will be 
needed, and there will be no effective date assigned; and as 
such, there can be no possibility of any prejudice to the 
claimant. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence includes the veteran's statements, service 
personnel records, VA and private treatment records of the 
veteran, and a VA examination which provided an opinion 
regarding the etiology of the conditions at issue.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

B.  Analysis

The service entrance examination for the Marine Corps, in 
September 1972, revealed a blood pressure reading of 120/74, 
and there was no notation of hypertension.

Service medical records show the veteran presented in 
September 1974 with complaints of chest pain, sharp and 
constant to the left upper quadrant of the chest, which 
increased with running and exertion.  The impression was 
shoulder strain, left.  In February 1976, the veteran 
complained of pain in left upper chest that traveled down the 
arm to the elbow and had been occurring for five months 
duration.  He reported the pain starts out as a mild, 
constant pain and becomes a sharp pain in various amounts of 
time.  He described intermittent pain that could come at any 
time regardless of engagement in or absence of exercise.  The 
veteran stated his heart will beat faster or slower and pound 
harder, and he gets a great amount of pain when his heart 
skips a beat.  Blood pressure was 160/100.  The veteran 
disclosed that high blood pressure ran in his family.  On 
examination, the veteran's chest was clear.  His heart was 
negative for murmur or gallop.  He was not tender to 
palpation.  An electrocardiogram and a chest x-ray were 
interpreted to be within normal limits.  Blood pressure 
checks were as follows: standing-122/88; sitting- 118/88; and 
laying- 122/84.  Blood pressure was checked again three days 
later and demonstrated the following: standing- 130/80; 
sitting- 128/78; and laying 126/70.  The conclusion was blood 
pressure probably within normal limits.  On physical 
examination for purposes of release from active duty, in June 
1976, the veteran's blood pressure was 132/90.

The veteran underwent an enlistment physical examination in 
August 1977, which showed blood pressure was 140/80.  A grade 
I systolic murmur pulmonary area was noted as a defect.  
During outpatient visits in August 1978, the veteran's blood 
pressure was recorded as 130/78 and 120/70.  The veteran 
presented in February 1980 with complaints of high blood 
pressure.  On examination blood pressure was 160/60 and 
120/60 in the left arm sitting.  The assessment was 
normotension.  The veteran presented in September 1980, 
complaining of back pain increasing in the last year.  He 
described pain in the lumbar region of the spine while 
bending over generators.  Physical examination demonstrated 
good range of motion and the veteran was able to walk on his 
heels and toes.  No contracting was noted, but there was mild 
increase in pain with increased pressure.  The assessment was 
unknown etiology/no acute problem.  Medical history indicated 
the original injury occurred when he fell off the back of a 
21/2-ton truck.  He reported that he had never been to sick 
call.  In November 1980, the veteran presented with 
complaints of chest pain and a heavy feeling.  He denied 
shortness of breath, nausea, or diaphoresis.  Initial blood 
pressure reading was 174/100.  Lying down it was 160/90 in 
the right arm and 172/102 in the left arm.  The impression 
was heart murmur and ? (denoting elevated, high, or rising) 
blood pressure.  A chest x-ray in November 1980 was 
interpreted to show no significant abnormalities.  The 
veteran returned three days later for follow up.  Blood 
pressure was 126/72 on the left and 130/68 on the right.  The 
murmur was not heard at rest, but it was heard after 
exercise.  The assessment was heart murmur, Grade I-II/VI- 
not pathologic.

The veteran complained of several days of back pain in 
February 1981.  
No recent injury or illness was indicated.  The pain was in 
the left lumbosacral area; there was no radiation to the 
legs.  The examination was normal except for pain with 
flexion.  The assessment was mechanical low back pain.  
Dental records show blood pressure readings of 124/60 and 
130/62 in June 1981.  The veteran underwent a separation 
physical examination in July 1981.  He endorsed the following 
pertinent symptoms or disorders in his medical history: 
swollen or painful joints, shortness of breath, pain or 
pressure in chest, palpitation or pounding heart, heart 
trouble, high or low blood pressure, and recurrent back pain.  
He denied a history of "trick" or locked knee, arthritis, 
rheumatism, or bursitis, and bone joint or other deformity.  
The physician's notes indicate the veteran complained of 
frequent back and knee pain and was seen at the emergency 
room for swollen knees.  Notes indicated the veteran had a 
transient episode of hypertension during a family crisis and 
was found to have a function Grade II/VI systolic murmur.  
Clinical evaluation was normal. Blood pressure was 146/84.  
The summary of defects and diagnoses included slight increase 
in systolic pressure.

Treatment records from E.S.B., M.D., show the veteran was 
taking blood pressure medication (Catapres) in March 1984, 
which had been prescribed some time earlier by another 
physician.  The veteran presented in early April and his 
blood pressure was 160/70. On examination, blood pressure was 
140/100.  The assessment was hypertension.  The veteran 
presented in April 1984 complaining that he felt lightheaded.  
When seen a couple weeks later, the veteran reported that the 
morning before he felt very tired, weak, generally bad, and 
had a low-grade headache.  He went to the hospital and his 
blood pressure reading was 173/106.  He reported he was 
taking his medication and maintained a low salt diet.  A week 
later, the veteran reported side effects to medication.  His 
blood pressure was 106/58.  The next week, blood pressure was 
still 106/58 and the assessment was hypertension, stable.  
The veteran complained of tightness in his chest and feeling 
like he was going to faint in August 1988.  The impression 
after physical examination, electrocardiogram (EKG), and 
enzymes, was anxiety reaction.

Private hospital records show the veteran was admitted in 
August 1990 for evaluation of chest discomfort.  The veteran 
reported having chest discomfort for the preceding few months 
with variable relation to physical exercise, but almost 
always occurring after an emotional stress.  He indicated the 
episodes were mostly localized to the retrosternal area with 
associated tingling sensation of the left upper extremity.  
The veteran underwent left heart catherization, including 
coronary arteriography.  The pertinent final diagnoses were 
chest pain-acute myocardial infarction ruled out and normal 
coronary arteries.

Private hospital records show the veteran underwent a lumbar 
laminotomy, foraminotomy, and excision of disc at L4-5 on the 
left side in September 1990.  Postoperative diagnosis was 
herniated disc and stenosis with left sided symptoms with 
extruded fragment at L4-5 on the left.

Private hospital records reflect the veteran underwent a 
laminectomy at L4, bilateral partial facetectomy, L4-5, 
discectomy L4-5 on the left, bilateral posterolateral fusion 
L4-5 with EBI bone stimulator, and right iliac crest bone 
graft in May 1992.  The postoperative diagnosis included 
herniated nucleus pulposus, L4-5 on the left, lateral 
recessed spinal stenosis, and lumbar instability.

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in July 1992.  He reported a 
medical history, which included a back injury in 1979 from 
falling off an Army truck, knee pains, back pain with two 
operations and other treatment, a heart murmur diagnosed in 
1977, left lateral chest pain, elevated blood pressure, and 
shortness of breath after exercise.  The veteran also 
disclosed a medical history of compulsive sighing, frequent 
transitory palpitation, frequent giddiness, and frequent pins 
and needle feelings in his fingers.  Physical examination 
indicated blood pressure was 130/80 and the heart rate was 64 
and regular.  The heart was not enlarged and no gallop, 
thrill, or click was detected.  A faint grade I apical 
systolic murmur was heard only when the veteran lay on his 
left side.  The diagnosis was no hypertension at the present 
time and possibly no hypertensive disease at all; heart 
murmur is of no possible significance and does no represent 
organic heart disease, and no other systemic disease was 
present.

During the orthopedic examination, the veteran reported he 
was involved in a lot of physical activity in 1974/1975 time 
frame, which included running.  His knees began to hurt when 
he ran and he continues to have trouble with the knees. He 
stated the knees swell up and tend to give out.  He noted 
that at times, the knees appeared to bow inward and pop.  He 
also described a falling incident and stated he fell and 
jerked his back.  He underwent surgery on his back in 1990 
and 1992, and was currently in recovery at that time. He 
stated he had limited back movement and must protect his 
back.  He described radiation down the lateral aspect of both 
thighs and legs, greater on the left.  Following a physical 
examination, the impression was as follows: (1) postoperative 
status, multiple surgical procedures including laminectomy, a 
facetectomy, and a lumbar fusion, lumbar spine, and (2) 
internal derangement, knees bilaterally.

The veteran testified at a local hearing in October 1993.  
His testimony indicates as follows:

The veteran withdrew his claim for service connection for a 
heart murmur.  (Transcript (T.) at p. 1).  The veteran 
injured his back around 1978 when he fell off a truck.  He 
stopped working for a few minutes and did not seek treatment 
initially because he felt like he was okay.  He had a 
numbness and loss of feeling in his lower back through his 
hips.  He also felt very stiff for a long time. (T. at p. 2).  
There was a knot in his back after he fell.  For a while, he 
was not doing manual labor, but he was promoted and he 
started having problems at that point.  After he left the 
military, he was not in a very physical job, but when he 
began working in a steel mill, his back "cratered" on him. 
(T. at p. 3).  He bent over to pick up a wrench and the 
herniated disc "blew to the inside."  The problems he began 
having were identical to the problems he experienced in the 
military. (T. at p. 4).  The veteran discussed his knees and 
back during his separation examination, but the doctor did 
not look at his back at all.  His knees were swollen and 
popped at that time and he also had the knot in his back. (T. 
at p. 5-6).  The veteran was treated with medication for high 
blood pressure while he was in Hainesville, Louisiana.  He 
was also hospitalized for chest pains and elevated blood 
pressure.  In both instances, he had very adverse reactions 
to the medication.  His blood pressure continues to read very 
high, but he has not sought treatment for his blood pressure 
because he was afraid of the consequences. (T. at pp. 7-8).  
His blood pressure was also extremely elevated in service and 
he was put on bed rest for 72 hours. ( T. at p.7).  His knees 
bow outward and they made an audible clicking and grinding 
during the VA examination.  They give to the sides.  The knee 
and back problems are completely separate and distinct. (T. 
at pp. 8-10).

VA outpatient records show in July 1996, a MRI (magnetic 
resonance imaging) was interpreted to show mild disc bulging, 
status post laminectomy L4-5, and evidence of disc 
herniation.

The veteran underwent a C&P examination in April 1997.  The 
examiner reviewed the veteran's claims file and noted that 
the separation physical examiner specifically stated that the 
veteran had a transient rise in blood pressure during family 
crisis. Blood pressure at various times was noted, along with 
post service treatment in August 1990 and the C&P examination 
report from July 1992.  Upon physical examination the 
veteran's blood pressure was 126/80 and 124/80.  The 
diagnosis was hypertension, examined for and not found- 
veteran is not on treatment for hypertension at the time of 
examination; there is no documentation of the veteran being 
diagnosed or treated for hypertension during military service 
and no evidence of hypertension or cardiovascular disease in 
August 1990 or in July 1992.

During the orthopedic examination, the veteran's chief 
complaints were weak knees and pain running down the right 
leg from the back to the foot. X-rays of the knees were 
interpreted to be completely normal.  Following a physical 
examination the diagnosis was as follows: (1) history of 
laminectomy for herniated nucleus pulposus L4/5 with 
radiculopathy to the right foot, but with a fairly good range 
of motion except in forward flexion (2) complaints of 
bilateral knee weakness in a patient who walks with a bizarre 
gait, with zero to 140 degrees of motion in tight knee joints 
and negative x-rays.  In an October 1998 addendum, the 
examiner stated the veteran had muscle spasm in service and 
this had nothing to do with the herniated nucleus pulposus he 
had later in life.

VA outpatient records show the veteran telephoned the clinic 
in May 1997 and reported his knees gave way; he requested a 
brace.  A diagnosis of hypertension borderline was made.  In 
October 1999, the veteran reported his blood pressure was 200 
standing up.  He also reported dizziness.  Blood pressure was 
154/94 reclining, 186/110 sitting, and 154/104 standing.  The 
veteran underwent a stress test in November 1999.  A MRI in 
October 1999 was interpreted to show disc desiccation at L4-5 
with posterior protrusion with minimum to mild bilateral 
neural foraminal stenosis inferiorly.  On a VA endocrinology 
treatment note dated in August 2000, it was noted that the 
veteran had hypertension for 6 months.  The diagnosis in May 
2003 was chronic back pain and lumbosacral spondylosis 
without myelopathy.

A VA examination was conducted in March 2005.  The examiner 
stated that the veteran's claims file was reviewed.  The 
examiner provided a detailed history of the veteran's lumbar 
and cardiovascular conditions, physical examination, EKG, and 
chest X-ray.  The examiner noted that the veteran, after 
separation from service, repeatedly informed physicians that 
he had borderline hypertension.  However, the examiner also 
noted that a 1992 VA examination reported that the veteran 
did not have hypertension at that and may not have any 
hypertensive disease at all.  In addition, the examiner noted 
that an August 2000 VA endocrinology note indicated that the 
veteran has had hypertension for 6 months.  The examiner, as 
pertinent to the claims, diagnosed mechanical low back pain, 
diagnosed in service, however, this resolved; acute disc 
herniation at L4-L5 on the left in September 1990, however, 
the original injury occurred on August 6, 1990, after a work-
related injury when the veteran lifted a 100-pound battery; 
and hypertension with medications initiated in February 1999 
through the VA, the etiology of the hypertension is benign 
and essential.  

The examiner opined that it is unlikely the veteran's current 
degenerative disc disease of the lumbar spine or lumbosacral 
spondylosis without myelopathy are related to his episode of 
mechanical low back pain in service.  The veteran, according 
to the examiner, developed acute disc herniation 
necessitating surgery due to the August 1990 work-related 
injury.  His current foot drop and altered gait was due to 
his cervical myelopathy, and not his lumbar spine disc 
disease.  The etiology of the veteran's hypertension is 
benign and nonessential, and is not at least as likely as not 
that the veteran's blood pressure readings in service 
represented the onset of any current hypertensive disease.  
The examiner stated that the veteran had elevated blood 
pressure readings in service, which were attributed to a 
family crisis; and he was not initiated on any medication for 
the condition until February 1999.  

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertaining to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A chronic disease listed in 38 C.F.R. § 3.309(a), such as 
hypertension or arthritis, is to be considered to have been 
incurred in service if it is manifest to a degree of 10 
percent or more one year following the date of separation 
from service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

1.  Degenerative Disc Disease of the Lumbar Spine

In light of the VA physician's opinion, the Board finds that 
the veteran's low back problems in service were acute and 
transitory in nature and did not produce any residuals.  The 
VA physician has also attributed his current disc herniation 
necessitating surgeries to the post-service August 1990 work-
related injury. 

Lay persons are competent to testify as to symptoms, however, 
they have no competence to give a medical opinion regarding 
whether current condition originated in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

2.  Hypertension

As noted above, lay persons have no competence to give a 
medical opinion regarding whether a current condition such as 
hypertension originated in service or within one year of 
discharge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The only medical opinion of record addressing this question 
is that of the VA examiner who concluded that the veteran did 
not have hypertension in service and the elevated blood 
pressure readings in service did not represent the onset of 
any current hypertensive disease.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.  

Entitlement to service connection for hypertension is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


